DETAILED ACTION
Remarks
This action is in response to Applicant’s request for continued examination filed 8 July 2022, which is responsive to the 8 April 2022 final Office action (the “Final Office Action”), as well as the 7 July 2022 advisory action.
With the request, Applicant amends claims 1, 9 and 18.
Claims 1-20 are pending. Claims 1, 9 and 18 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2022 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Arguments
Applicant arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the claim refers to “the” processing component. There is insufficient antecedent basis for this term in the claim and it is unclear to which previously recited element, if any, the claim is referring. For the purposes of examination, “the processing component” will be construed as -a processing component-.
As to claim 6, the claim is dependent on claim 5 and rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0307591) (art made of record – hereinafter Lin) in view of Balasubramanian et al. (US 2014/0068553) (art made of record – hereinafter Balasubramanian) in view of Lehavi et al. (US 2012/0324333) (art made of record – hereinafter Lehavi).

As to claim 1, Lin discloses a computer-implemented method for generating a test automation file for an application under test, comprising: 
obtaining, by at least one processor, an image file associated with a user interface design of the application under test, the image file being a mockup image of a user interface (e.g., Lin, par. [0057]: a graphical representation of an output of executing software can be presented to a user. For example, a mockup of a website can be presented to a user) 
identifying, by the at least one processor, one or more control elements in the image file associated with the user interface design of the application under test, (e.g., Lin, par. [0065]: computer vision can be applied to identify graphical icons capable of being activated in the graphical representation) 
generating, by the at least one processor, test automation recording data using a computer vision component, wherein the generating of the test automation recording data comprises recording one or more actions performed on the one or more control elements of the obtained image file; (e.g., Lin, par. [0032]: the event capture system 106 can capture user interactions with a graphical representation [image file] of an output of executing software. For example, the event capture system 106 can captures a user activating or attempting to activate an icon in a graphical representation of an output of executing software. Additionally, the event capture system 106 can captures user interactions with a graphical representation of an abstraction of software. For example, the event capture system 106 can capture user interactions with a mockup of a webpage. In capturing user interaction, the event capture system can generate videos or images showing a user’s interactions; par. [0059]: an applicable system can apply computer vision to the at least on image of the user interacting with the graphical representation. For example, computer vision can determine elements a user activates in interacting with the graphical representation)
generating, by the at least one processor, the test automation file for the application under test based on the test automation recording data, wherein the test automation file comprises the generated test automation recording data (e.g., Lin, oar. [0036]: system 108 can generate a testing package according to user interactions captured. For example, if a user activates an icon in a graphical representation, then system 108 can generate a computer-vision based testing package with testing input indicating to execute code associated with activating the icon; par. [0088]: package generation engine 510 functions to generate a script package as part of a computer vision-based package. For example, if user interactions indicate a user activated a specific graphical element then engine 510 can generate script causing activation of the graphical element) without providing access to an actual user interface of the application under test, (see above, package is created using a mockup of a website, not an actual user interface) and 
recording the actions performed on the mock image (see above)
Lin does not explicitly a mockup image of a user interface prepared during a design stage of a software development lifecycle; wherein the one or more control elements comprise of one or more fields accessible by the user for input of data; or wherein obtaining the image file associated with the user interface design and the identifying the one or more control elements in the image file are performed prior to proceeding with recording the actions performed on the mock image.
However, in an analogous art, Balasubramanian discloses
a mockup image of a user interface prepared during a design stage of a software development lifecycle (e.g., Balasubramanian, par. [0002]: in the design phase of a software development project, user interface designers create wireframes. Wireframes can contain information regarding the layout of the software application’s user interface; par. [0050]: a wireframe image can be created by scanning a sheet of paper containing a wireframe, taking a photo of a wireframe, or using a tool to draw a wireframe and save the wireframe as an image file).
wherein the one or more control elements comprise of one or more fields accessible by the user for input of data; (e.g., Balasubramanian, par. [0054] wireframe components can be classified into two distinct types. The first type depicts a user interface element “(e.g., a text field [by definition accessible by the user for input of data], drop down menu, button)”).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the mockup image and control elements of Lin by incorporating a mockup image prepared during a design stage of a software development lifecycle and control elements comprising text fields, as taught by Balasubramanian, as Balasubramanian would provide the advantage of a means for a designer to specify the layout of the user interface (see Balasubramanian, par. [0002]) as well as a means for a user to input data into the user interface. (See Balasubramanian at par. [0054]).
Further, in an analogous art, Lehavi discloses wherein:
the obtaining the image file associated with the user interface design and the identifying the one or more control elements in the image file are performed prior to proceeding with the actions (e.g., Lehavi, par. [0057]: the results of parsing an image [image file] of the document “(e.g., a GUI)” may then be utilized by an automatic monitoring application. An automatic monitoring application may interpret a user’s actions when interacting with the GUI based on the identification of screen controls by the parsing).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the obtaining an image file, identifying control elements in the image file and recording actions as they are performed on the control elements of the image taught by Lin, by obtaining the image file and identifying the control elements before proceeding to the performing of actions (thus before Lin’s recording) as taught by Lehavi, as Lehavi would provide the advantage of a means of interpreting the user’s actions when interacting with the image file. (See Lehavi, par. [0057]). Lehavi also suggests the combination, because Lehavi discloses obtaining and identifying prior to monitoring (e.g., the recording process of Lin).
In addition, it would have been obvious to try and obtain the image and identify the elements in the image prior to recording actions performed on the image because Lin shows a need to obtain and identify at some point in order to record, the obtaining and identifying can only be performed in a finite number of time periods relative to that recording (e.g., before recording or during recording) and both Lehavi and Balasubramanian show that obtaining and identifying can succeed by itself regardless of whether recording is performed at all. See M.P.E.P. § 2143(I)(E).

As to claim 5, Lin/Balasubramanian/Lahavi discloses the computer-implemented of claim 1 (see rejection of claim 1 above), Lin further discloses the application under test (see rejection of claim 1 above) but Lin does not explicitly disclose wherein the identifying of the one or more control elements in the image file associated with the user interface design of the application under test further comprises: uploading, by the at least one processor, on a cloud server, the obtained image file associated with the user interface design of the application under test, wherein the cloud server comprises the processing component; processing, by at least one processor associated with the cloud server, the uploaded image file, wherein the processing of the uploaded image comprises identifying a position for each of the one or more control elements by using a coordinate system on the obtained image file; and identifying, by the at least one processor associated with the cloud server, the one or more control elements in the image file, based on the processing 
However, in an analogous art, Balasubramanian discloses:
 wherein the identifying of the one or more control elements in the image file associated with the user interface design of the application under test further comprises (see below): 
uploading, by the at least one processor, on a cloud server, the obtained image file associated with the user interface design of the application, wherein the cloud server comprises the processing component; (e.g., Balasubramanian, Fig. 1 and associated text, par. [0050]: the input, a set of wireframe images depicting the software application to be fabricated, is sent via network 116 from an end user’s device 118 to the WRAE 108 [cloud server, or on one, see figure])
processing, by at least one processor associated with the cloud server, the uploaded image file, wherein the processing of the uploaded image comprises identifying a position for each of the one or more control elements by using a coordinate system on the obtained image file; (e.g., Balasubramanian, par. [0052]: the WRAE 108 consists of discovery module 110, inference module 112 and a fabrication module 114; par. [0057]: FIG. 3 is a flow chart illustrating a method 300 of feature extraction performed by the discovery module 110; par. [0062]: in step 307, shapes are extracted. Upon identifying a shape in a wireframe image, an instance of a shape feature object is created. The shape feature object’s bounding box rectangle property is initialized to the rectangle bounding box bounding the matched contour; par. [0070]: the placement of a feature can be determined using the screen coordinates of the rectangle bounding box of that feature) and 
identifying, by the at least one processor associated with the cloud server, the one or more control elements in the image file, based on the processing (e.g., Balasubramanian, Fig. 7 and associated text, par. [0068]: to identify the wireframe components shown in FIG. 7, the system would match feature objects in the data store to wireframe design rules; par. [0070]: rules specify how to recognize a wireframe component by testing for existence of a subset of features from the data store. A rule takes into consideration the disposition of a feature to recognize components. As used herein, the term “disposition of a feature” refers to the placement of that feature and arrangement relation to other features).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the application under test and identifying of image file elements taught by Lin, by incorporating uploading the image file to a server, processing the image file by identifying positions of the controls using coordinates and identifying the elements based on the processing, as taught by Balasubramanian, as Balasubramanian would provide the advantage of a means of offloading the identification processing to another device and a means of recognizing components based on the placement and arrangement of their features. (See Balasubramanian, Fig. 1, par. [0070]).

As to claim 6, Lin/Balasubramanian/Lahavi discloses the computer-implemented of claim 5 (see rejection of claim 5 above), but Lin does not explicitly disclose wherein the identifying of the one or more control elements comprises identifying, by the at least one processor associated with the cloud server, a control type for each of the one or more control elements based on one or more features of the image.
However, in an analogous art, Balasubramanian discloses:
wherein the identifying of the one or more control elements comprises identifying, by the at least one processor associated with the cloud server, a control type for each of the one or more control elements based on one or more features of the image (e.g., Balasubramanian, par. [0068]: to identify the wireframe components shown in FIG. 7, the system would match feature objects in the data store to wireframe design rules; par. [0075]: the drop down menu rule has a condition section that specifies how to recognize a drop down menu wireframe component from a subset of matching text and feature objects).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the identifying elements in the image file of Lin to comprise identifying, by the cloud server processor, a control type for each of the one or more control elements based on features of the image, as taught by Balasubramanian, as Balasubramanian would provide the advantage of a means of recognizing a control in the image based on the existence of its features. (See Balasubramanian, par. [0070]).

As to claim 9, it is a medium claim having limitations substantially the same as those of claim 1. Those limitations are taught by or obvious in view of the prior art as set forth above. Further limitations, disclosed by Lin, include:
a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor (e.g., Lin, pars. [0015], [0017]) to: (see rejection of claim 1 above).

As to claim 13, a program causing a processor to perform the method is disclosed by the cited art as set forth above. The remaining limitations are a subset of those of claim 5 and are taught by or obvious in view of the cited art as set forth in the rejection of that claim.

As to claim 14, a program causing a processor to perform the method is disclosed by the cited art as set forth above. The remaining limitations are a subset of those of claim 5 and are taught by or obvious in view of the cited art as set forth in the rejection of that claim.

As to claim 15, it is a medium claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons.

As to claim 18, Lin discloses a computing system, comprising:
memory storing machine-readable computer program instructions (e.g., Lin, pars. [0015], [0017]); and 
at least one processor configured to execute the computer program instructions, the computer program instructions are configured to cause the at least one processor (e.g., Lin, pars. [0015], [0017]); to: 
obtain an image file associated with a user interface design of the application under test, the image file being a mockup image of a user interface (e.g., Lin, par. [0057]: a graphical representation of an output of executing software can be presented to a user. For example, a mockup of a website can be presented to a user)
identify, by an artificial intelligence processing component, one or more control elements in the image file associated with the user interface design of the application under test; (e.g., Lin, par. [0065]: computer vision can be applied to identify graphical icons capable of being activated in the graphical representation [computer vision being a field of artificial intelligence])
generate test automation recording data, using a computer vision component, by recording one or more actions performed on the one or more control elements of the image file, wherein the generated test automation recording data comprises one or more recorded actions associated with each of the one or more actions performed on the one or more control elements of the image file; (e.g., Lin, par. [0032]: the event capture system 106 can capture user interactions with a graphical representation [image file] of an output of executing software. For example, the event capture system 106 can captures a user activating or attempting to activate an icon in a graphical representation of an output of executing software. Additionally, the event capture system 106 can captures user interactions with a graphical representation of an abstraction of software. For example, the event capture system 106 can capture user interactions with a mockup of a webpage. In capturing user interaction, the event capture system can generate videos or images showing a user’s interactions; par. [0059]: an applicable system can apply computer vision to the at least on image of the user interacting with the graphical representation. For example, computer vision can determine elements a user activates in interacting with the graphical representation) and 
generate the test automation file for the application under test based on the generated test automation recording data, wherein the test automation file comprises the generated test automation recording data (e.g., Lin, oar. [0036]: system 108 can generate a testing package according to user interactions captured. For example, if a user activates an icon in a graphical representation, then system 108 can generate a computer-vision based testing package with testing input indicating to execute code associated with activating the icon; par. [0088]: package generation engine 510 functions to generate a script package as part of a computer vision-based package. For example, if user interactions indicate a user activated a specific graphical element then engine 510 can generate script causing activation of the graphical element) and
recording the actions performed on the mock image (see above)
Lin does not explicitly disclose the image file being a mockup image of a user interface prepared during a design stage of the software development lifecycle; wherein the obtaining the image file associate with the user interface design and the identifying the one or more control elements in the image file are performed prior to proceeding with recording of the actions performed on the mock image.
However, in an analogous art, Balasubramanian discloses:
the image file being a mockup image of a user interface prepared during a design stage of the software development lifecycle (e.g., Balasubramanian, par. [0054] wireframe components can be classified into two distinct types. The first type depicts a user interface element “(e.g., a text field [by definition accessible by the user for input of data], drop down menu, button)”).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the mockup image of Lin by incorporating a mockup image prepared during a design stage of a software development lifecycle, as taught by Balasubramanian, as Balasubramanian would provide the advantage of a means for a designer to specify the layout of the user interface. (See Balasubramanian, par. [0002]).
Further, in an analogous art, Lehavi discloses: wherein
the obtaining the image file associate with the user interface design and the identifying the one or more control elements in the image file are performed prior to proceeding with the actions (e.g., Lehavi, par. [0057]: the results of parsing an image [image file] of the document “(e.g., a GUI)” may then be utilized by an automatic monitoring application. An automatic monitoring application may interpret a user’s actions when interacting with the GUI based on the identification of screen controls by the parsing).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the obtaining an image file, identifying control elements in the image file and recording actions as they are performed on the control elements of the image, as taught by Lin, by obtaining the image file and identifying the control elements before proceeding to the performing of actions (thus before Lin’s recording) as taught by Lehavi, as Lehavi would provide the advantage of a means of interpreting the user’s actions when interacting with the image file. (See Lehavi, par. [0057]). Lehavi also suggests the combination, because Lehavi discloses obtaining and identifying prior to monitoring (e.g., the recording process of Lin).
In addition, it would have been obvious to try and obtain the image and identify the elements in the image prior to recording actions performed on the image because Lin shows a need to obtain and identify at some point in order to record, the obtaining and identifying can only be performed in a finite number of time periods relative to that recording (e.g., before recording or during recording) and both Lehavi and Balasubramanian show that obtaining and identifying can succeed by itself regardless of whether recording is performed at all. See M.P.E.P. § 2143(I)(E).

Claims 2, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0307591) in view of Balasubramanian (US 2014/0068553) in view of Lehavi (US 2012/0324333) in further view of Ahmed et al. (US 2013/0198567) (art of record – hereinafter Ahmed).

Aa to claim 2, Lin/Balasubramanian/Lahavi discloses the computer-implemented of claim 1 (see rejection of claim 1 above), Lin further discloses further comprising: 
obtaining, by the at least one processor, the generated test automation file; (e.g., Lin, par. [0042]: system 110 can receive a computer vision-based testing package) and
the one or more recorded actions associated with the generated test automation recording data (see rejection of claim 1 above).
Lin/Balasubramanian/Lahavi does not explicitly disclose selecting, by the at least one processor, a live application file; associating, by the at least one processor, the generated test automation file with the selected live application file; and executing, by the at least one processor, the one or more recorded actions associated with the generated test automation recording data, on the selected live application file based on the association.  
However, in an analogous art, Ahmed discloses:
selecting, by the at least one processor a live application file; (e.g., Ahmend, Fig. 3B and associated text, par. [0085]: Application under test name 362 may allow a user to specify a different application under test 180 [live application file] than what is associated with the particular test case file. In the example, application under test name is a dropdown menu allowing a user to select a particular application under test [i.e., the application is selected by a processor in response to the user selection]).
associating, by the at least one processor, the generated test automation file with the selected live application file; (e.g., Ahmend, Fig. 3B and associated text, par. [0084]: Fig 3B illustrates an example interface for executing a test case file. Test case import information 352 may allow the use to select a particular test case file 150 to implement; par. [0085]: Application under test name 362 may allow a user to specify a different application under test 180 than what is associated with the particular test case file 150 [i.e., test case file 150 is being associated with a different application (live application file), using a processor]).
executing, by the at least one processor, the one or more actions on the selected live application file based on the association (e.g., Ahmed, Fig. 3B and associated text, par. [0087]: run test case button 374 may implement the  selected test case file 150 in accordance with the parameters specified using interface 350 [i.e., the above association]; par. [0025]: test case file may be any file that contains one or more steps for testing application under test 180. A test case step may include instructions 154. Instruction 154 may be any action taken in relation to application under test 180; par. [0028] discloses objects 184 may be any portion of application under test 180 on or with which the action may be performed).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the test automation file comprising recorded actions associated with generated test automation recording data of Lin by incorporating selecting a live  application file, associating the test automation file with the live application file and executing the actions of the test automation file on the selected live application filed based on the association, as taught by Ahmed, as Ahmed would provide the advantage of a means of using the test automation file to test different applications as desired. (See Ahmed, par. [0085]).

As to claim 10, it is a medium claim having substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

As to claim 20, it is a system claim having substantially the same limitations as claim 2 and is rejected for substantially the same reasons.

Claims 3, 4, 7, 8, 11, 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2018/0307591) in view of Balasubramanian (US 2014/0068553) in view of Lehavi (US 2012/0324333) in further view of Chen et al. (US 2015/0363301) (art made of record – hereinafter Chen).

As to claim 3, Lin/Balasubramanian/Lehavi discloses the computer-implemented of claim 1 (see rejection of claim 1 above) but does not explicitly disclose wherein the recording of the one or more actions is in a sequential form of a workflow.
However, in an analogous art, Chen discloses
wherein the recording of the one or more actions is in a sequential form of a workflow (e.g., Chen, par. [0039]: a user’s interaction can be recorded and associated with a mock-up test script. A user can perform a first selection on the abstract test user control 312-1, a second selection on the abstract test user control 312-3, and a third selection on the abstract test user control 312-5. The first selection can be performed before the second selection which is performed before the third selection [i.e., the sequence of selections is a workflow]. The first selection, the second selection, and the third selection can be a structure, e.g., sequence of events, that is associated with the mock-up test script; par. [0024]: a mock-up test script that includes a first step, a second step and/or third step).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the recording of actions taught by Lin by recording the actions a sequential form of a workflow, as taught by Chen, as Chen would provide the advantage of a means of recording an ordered set of actions. (See Chen, par. [0039]).

	As to claim 4, Lin/Balasubramanian/Lehavi discloses the computer-implemented of claim 1 (see rejection of claim 1 above) Lin further discloses computer vision activities (see rejection of claim 1 above) but Lin/Balasubramanian/Lehavi does not explicitly disclose wherein to record the one or more actions, the method further comprises: receiving, by at least one processor, computer vision activities of the user in a workflow; receiving, by at least one processor, selection, by the user, of a button on the image file that is uniquely identifiable).
	However, in an analogous art, Chen discloses wherein to record the one or more actions, the method further comprises: 
receiving, by at least one processor, activities of the user in a workflow; (e.g., Chen, par. [0039]: a user’s interaction can be recorded and associated with a mock-up test script. A user can perform a first selection on the abstract test user control 312-1, a second selection on the abstract test user control 312-3, and a third selection on the abstract test user control 312-5. The first selection can be performed before the second selection which is performed before the third selection [i.e., the sequence of selections is a workflow]. The first selection, the second selection, and the third selection can be a structure, e.g., sequence of events, that is associated with the mock-up test script; par. [0024]: a mock-up test script that includes a first step, a second step and/or third step) and 
receiving, by at least one processor, selection, by the user, of a button on the image file that is uniquely identifiable (e.g., Chen, Fig. 3 and associated text, par. [0036]: user control 312-5 can represent a button [on an image, see figure. The button is uniquely identifiable via, for example, its “Login” label]).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the recording of activities performed on component in an image file using computer vision taught by Lin by incorporating receiving activities in a workflow and receiving a selection of on a uniquely identifiable button in the image, as taught by Chen, as Chen would provide the advantage of a means of recording an ordered set of actions and a means of recording button selections. (See Chen, pars. [0039], [0026]).

As to claim 7, Lin/Balasubramanian/Lehavi discloses the computer-implemented of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the one or more actions performed on the one or more control elements of the image file correspond to filling of mock data by a user in the image file.
However, in an analogous art, Chen discloses:
wherein the one or more actions performed on the one or more control elements of the image file correspond to filling of mock data by a user in the image file (e.g., Chen, Fig.3 and associated text, par. [0033]: mock-up GUI 300 [image file, see above]; par. [0035] discloses controls 312-1 and 312-3 can represent text fields; par. [0024]: a mock-up test script can be created by recording a user’s interactions with the mock-up GUI. For example, interacting with the mock-up GUI [image file] can be associated with a mock-up test script that includes a structure with a first step of entering text into a first abstract test user control).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the actions and image file of Lin to include actions corresponding to filling in mock data by a user in the image file, as taught by Chen, as Chen would provide the advantage of a means recording such activities. (See Chen, pars. [0039], [0026]). Lin also suggests the combination because Lin discloses recording user interactions with a mockup user interface and Chen shows that filling in mock data is one such interaction.

As to claim 8, Lin/Balasubramanian/Lehavi discloses the computer-implemented of claim 1 (see rejection of claim 1 above) Lin further discloses:
wherein the generated test automation file is a robotic process automation (RPA) file (e.g., Lin, par. [0088]: if user interactions indicate a user activated a graphical element, then the package generation engine 510 can generate script causing activation of the graphical element when the software is functional testing [the script package being a robotic process automation file at least because performing a user interaction using a script instead of the user automates what a user would normally perform])
Lin does not explicitly disclose a workflow file.
However, in an analogous art, Chen discloses: 
a workflow file (e.g., Chen, par. [0039]: a user’s interaction can be recorded and associated with a mock-up test script. A user can perform a first selection on the abstract test user control 312-1, a second selection on the abstract test user control 312-3, and a third selection on the abstract test user control 312-5. The first selection can be performed before the second selection which is performed before the third selection [i.e., the sequence of selections is a workflow]. The first selection, the second selection, and the third selection can be a structure, e.g., sequence of events, that is associated with the mock-up test script; par. [0024]: a mock-up test script that includes a first step, a second step and/or third step; par.  [the automation scripts being robotic at least because they automatically perform tasks and because they automate the actions of a human user]).
It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the recording of actions taught by Lin by recording the actions a sequential form of a workflow, as taught by Chen, as Chen would provide the advantage of a means of recording an ordered set of actions. (See Chen, par. [0039]).

As to claim 11, it is a medium claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.

As to claim 12, it is a medium claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons.

As to claim 16, it is a medium claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons.

As to claim 17, it is a medium claim having substantially the same limitations as claim 8 and is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having substantially the same limitations as claim 3 and is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196